Filed 08/28/19                                                                    Case 19-13690                                                                                Doc 1

                                                                                                                                                       FILED
                                                                                                                                                  AUG 282019 !±a
   United States Bankruptcy Court for the:
                                                                                                                                                             LL
                                                                                                                                                                          13
                                                                                                                                         UNM 8TA18 KWOPTCY coi.r
   EASTERN DISTRICT OF CALIFORNIA. FRESNO DIVISION                                                                                        ETEN DltTRlt' OF CALI1!tflJIA

   Case number(if known)              I 1                                            Chapter you are filing under:                                     o.zaJ jFP
                                                                                     • Chapter 7

                                                                                     o Chapter 11
                                                                                     o Chapter 12
                                                                                     o Chapter 13                                      o    Check if this an amended
                                                                                                                                            filing




  Official Form 101
  Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                             12/17
  The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
  case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
  would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
  between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in all
  of the forms.

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
  space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
  question.



  ITh&        Identify Yourself


                                        About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):

   1. Your full name

        Write the name that is on       PATRICIE
        your government-issued          First name                                                          First name
        picture identification (for
        example, your driver's
        license or passport).           Middle name                                                         Middle name

         Bring your picture
                                        LOPEZ
        identification to your meeting Last name and Suffix (Sr., Jr., II, III)                             Last name and Suffix (Sr., Jr., II, Ill)
        with the trustee.




        All other names you have
        used in the last 8 years        PATRICIA GERM EKOVA
         Include your married or
         maiden names.



        Only the last 4 digits of
        your Social Security
        number or federal               xxx-xx-5857
        Individual Taxpayer
        Identification number
        (ITIN)




   Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
Filed 08/28/19                                                           Case 19-13690                                                                                  Doc 1

   Debtor 1    LOPEZ, PATRICIE                                                                           Case number(if known)




                                   AbóUtDebtori:                                                  About Debtor 2 (Spouse Only in a Joint Case):


   4. Any business names and
        Employer Identification
        Numbers (EIN) you have • I have not used any business name or ElNs.                       0   I have not used any business name or EINs.
        used in the last 8 years

        Include trade names and    Business name(s)                                               Business name(s)
        doing business as names

                                   EINs                                                           EINs




   S. Where you live                                                                              If Debtor 2 lives at a different address:

                                   5188 E Ashlan Ave
                                   Apt 123
                                   Fresno, CA 93727-7374
                                   Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                   Fresno
                                   County                                                         County

                                   If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                   above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                   notices to you at this mailing address.                        address.




                                   Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




   6. Why you are choosing         Check one:
       this district to file for                                                                  Check one:
       bankruptcy                  U      Over the last 160 days before filing this petition, I
                                          have lived in this district longer than in any other    o        Over the last 180 days before filing this petition, I have
                                          district.                                                        lived in this district longer than in any other district.

                                   o      I have another reason.                                  0        I have another reason.
                                          Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




    Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
Filed 08/28/19                                                               Case 19-13690                                                                                      Doc 1

   Debtor 1   LOPEZ. PATRICIE                                                                                    Case number(if known)



  IFTW Tell the Court About Your Bankruptcy Case

   7. The chapter of the             Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
       Bankruptcy Code you are       2010)). Also, go to the top of page 1 and check the appropriate box.
       choosing to file under
                                     • Chapter7

                                     o   Chapter 11

                                     o   Chapter 12

                                     o   Chapter 13



        How you will pay the fee     0        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                              about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money order.
                                              If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                              pre-printed address.
                                     o        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                              Filing Fee in Installments (Official Form 1 03A).

                                     •        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                              not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                              your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                              to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



        Have you filed for
        bankruptcy within the last
                                     •   No

        8 years?                     DYes.
                                                   District                                   When                              Case number
                                                   District                                   When                              Case number
                                                   District                                   When                              Case number



        Are any bankruptcy cases
        pending or being filed by
                                     •   No

        a spouse who is not filing   0   Yes.
        this case with you, or by
        a business partner, or by
        an affiliate?
                                                   Debtor                                                                      Relationship to you
                                                   District                                   When                             Case number, if known
                                                   Debtor                                                                      Relationship to you
                                                   District                                   When                             Case number, if known



        Doyourentyour
        residence?
                                     •   No          Go to line 12.

                                     o Yes.          Has your landlord obtained an eviction judgment against you?

                                                     o        No. Go to line 12.

                                                     o        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 1 01A) and file it as part of this
                                                              bankruptcy petition.




   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 3
Filed 08/28/19                                                            Case 19-13690                                                                                Doc 1

   Debtor 1     LOPEZ, PATRICIE                                                                                Case number (if known)



  IFThI        Report About Any Businesses You Own as a Sole Proprietor

   12. Are you a sole proprietor
        of any full - or part-time      U No.      Go to Part 4.
        business?

                                        0 Yes.     Name and location of business

        A sole proprietorship is a
        business you operate as an                 Name of business, if any
        individual, and is not a
        separate legal entity such as
        a corporation, partnership,
        or LLC.
                                                   Number, Street, City, State & ZIP Code
        If you have more than one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.                          Check the appropriate box to describe your business:
                                                   o       Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                   o       Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))

                                                   O       Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                   o       Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                   o       None of the above

        Are you filing under       If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
        Chapter 11 of the          deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
        Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
        you a small business       U.S.C. 1116(1 )(B).
        debtor?
                                   • No.           I am not filing under Chapter 11.
        For a definition of small
        business debtor, see 11
        U.S.C. § 101 (51 D).            o
                                       No.         I am fifing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                   Code.

                                        o Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


   1flit       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

          Do you own or have any • No
          property that poses or is
          alleged to pose a threat of 0 Yes.
          imminent and identifiable              What is the hazard?
          hazard to public health or
          safety? Or do you own
          any property that needs                If immediate attention is
          immediate attention?                   needed, why is it needed?

          For example, do you own
          perishable goods, or
          livestock that must be fed,            Where is the property?
          or a building that needs
          urgent repairs?
                                                                                umber, Street, City, State & Zip Code




    Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Filed 08/28/19                                                               Case 19-13690                                                                               Doc 1

   Debtor 1    LOPEZ, PATRICIE                                                                              Case number(if known)

  IFThL       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                        About Debtor I                                                  About Debtor 2 (Spouse Only in a Joint Case)
   15. Tell the court whether           You must check one:                                             You must check one:
       you have received a
       briefing about credit
                                        • I received a briefing from an approved credit                 o   I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
       counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                            certificate of completion.                                      completion.
        The law requires that you
        receive a briefing about            Attach a copy of the certificate and the payment plan,          Attach a copy of the certificate and the payment plan, if any,
        credit counseling before you        if any, that you developed with the agency.                     that you developed with the agency.
        file for bankruptcy. You
        must truthfully check one of    o   I received a briefing from an approved credit               o   I received a briefing from an approved credit
        the following choices. If you       counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
        cannot do so, you are not           filed this bankruptcy petition, but I do not have a             this bankruptcy petition, but I do not have a certificate
        eligible to file.                   certificate of completion.                                      of completion.

        If you file anyway, the court       Within 14 days after you file this bankruptcy petition,         Within 14 days after you file this bankruptcy petition, you
        can dismiss your case, you          you MUST file a copy of the certificate and payment             MUST file a copy of the certificate and payment plan, if any.
        will lose whatever filing fee       plan, if any.
        you paid, and your creditors
        can begin collection            o   I certify that I asked for credit counseling                0   I certify that I asked for credit counseling services
        activities again.                   services from an approved agency, but was                       from an approved agency, but was unable to obtain
                                            unable to obtain those services during the 7                    those services during the 7 days after I made my
                                            days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                            circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                            of the requirement.
                                                                                                            To ask for a 30-day temporary waiver of the requirement,
                                            To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made to
                                            requirement, attach a separate sheet explaining what            obtain the briefing, why you were unable to obtain it before
                                            efforts you made to obtain the briefing, why you were           you filed for bankruptcy, and what exigent circumstances
                                            unable to obtain it before you filed for bankruptcy, and        required you to file this case.
                                            what exigent circumstances required you to file this
                                            case.                                                           Your case may be dismissed if the court is dissatisfied with
                                                                                                            your reasons for not receiving a briefing before you filed for
                                            Your case may be dismissed if the court is                      bankruptcy.
                                            dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                       If the court is satisfied with your reasons, you must still
                                            If the court is satisfied with your reasons, you must           receive a briefing within 30 days after you file. You must file
                                            still receive a briefing within 30 days after you file.         a certificate from the approved agency, along with a copy of
                                            You must file a certificate from the approved agency,           the payment plan you developed, if any. If you do not do so,
                                            along with a copy of the payment plan you developed,            your case may be dismissed.
                                            if any. If you do not do so, your case may be
                                            dismissed.                                                      Any extension of the 30-day deadline is granted only for
                                                                                                            cause and is limited to a maximum of 15 days.
                                            Any extension of the 30-day deadline is granted only
                                            for cause and is limited to a maximum of 15 days.
                                        o   I am not required to receive a briefing about               o   I am not required to receive a briefing about credit
                                            credit counseling because of:                                   counseling because of:

                                            o      Incapacity.                                               O    Incapacity.
                                                   I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                   that makes me incapable of realizing or makinç                 makes me incapable of realizing or making rational
                                                   rational decisions about finances.                             decisions about finances.

                                            o      Disability.                                               o    Disability.
                                                   My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                   to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                   or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                   tried to do so.

                                            o      Active duty.                                              o    Active duty.
                                                   I am currently on active military duty in a                    I am currently on active military duty in a military
                                                   military combat zone.                                          combat zone.
                                            If you believe you are not required to receive a briefing       If you believe you are not required to receive a briefing about
                                            about credit counseling, you must file a motion for             credit counseling, you must file a motion for waiver of credit
                                            waiver credit counseling with the court.                        counseling with the court.




   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
Filed 08/28/19                                                                 Case 19-13690                                                                                               Doc 1

   Debtor 1 LOPEZ, PATRICIE                                                                                              Case number (if known)

  I1iL       Answer These Questions for Reporting Purposes

   16. What kind of debts do           16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. 101(8) as "incurred by an
       you have?                                  individual primarily for a personal, family, or household purpose."
                                                  o No. Go to line 16b.
                                                  • Yes. Go to line 17.
                                                  Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                                  for a business or investment or through the operation of the business or investment.
                                                  o No. Go to line 16G.
                                                  o Yes. Go to line 17.
                                                  State the type of debts you owe that are not consumer debts or business debts




        Are you filing under           0   No.    I am not filing under Chapter 7. Go to line 18.
        Chapter 7?

        Do you estimate that after
        any exempt property is
                                       • Yes      I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                                  paid that funds will be available to distribute to unsecured creditors?
        excluded and
        administrative expenses
                                                  • No
        are paid that funds will be
        available for distribution                0   Yes
        to unsecured creditors?

        How many Creditors do          U   1-49                                            01,000-5,000                                     025,001-50,000
        you estimate that you
                                       050-99                                              05001-10,000                                     050,001-100,000
                                       o 100-1 99                                          0   10,001-25,000                                0     More thanl00,000
                                       o 200-999
        How much do you                                                                    0   $1,000,001       $10 million                 0     $500,000,001       $1 billion
                                       • $0 -$50,000                                                        -                                                    -

         stimatour assets to
                                       0   $50,001 -$100,000                               0   $10,000,001 -$50 million                     0     $1,000,000,001     -   $10 billion
                                       o $100,001 -$500,000                                0   $50,000,001 -$100 million                    0     $10,000,000,001 -$50 billion
                                       o $500,001 -$1 million                              0   $100,000,001 -$500 million                   0     More than $50 billion


        How much do you                0   $0- $50,000                                     0   $1,000,001 -$10 million                      0     $500,000,001 -$1 billion
        estimate your liabilities to
                                       o $50,001 -$100,000                                 0   $10,000,001 -$50 million                     0     $1,000,000,001 -$10 billion
        be.
                                       • $100,001 -$500,000                                0   $50,000,001 -$100 million                    0     $10,000,000,001 -$50 billion
                                       o $500,001     -   $1 million                       0   $100,000,001      -   $500 million           0     More than $50 billion


  ITW        Sign Below

   For you                             I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                       States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                       have obtained and read the notice required by 11 U.S.C. § 342(b).

                                       I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                          a in a false statement, concealing prope rt y, or obtaining money or prope rt y by fraud in connection with a bankruptcy
                                       I un
                                       ca     ke~lt        i fi es up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                       P                                                                        Signature of Debtor 2
                                       Sig ature of Deb or 1

                                       Executed on        August       26, 2019                                 Executed on
                                                           MM/DD/YYYY                                                               MM/DD/YYYY




    Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                                     page 6
Filed 08/28/19                                                                   Case 19-13690                                                                  Doc 1


      Debtor 1      PATRICIE LOPEZ                                                                         Case number
                    First Ne,se   Middle Nen,e               Lest Nerne




      For you if you are filing this                 The law allows you, as an individual, to represent yourself in bankruptcy court, but you
      bankruptcy without an                          should understand that many people find it extremely difficult to represent
      attorney                                       themselves successfully. Because bankruptcy has long-term financial and legal
                                                     consequences, you are strongly urged to hire a qualified attorney.
      If you are represented by
      an attorney, you do not                        To be successful, you must correctly file and handle your bankruptcy case. The rules are very
      need to file this page.                        technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                     dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                     hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                     firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                     case, or you may lose protections, including the benefit of the automatic stay.

                                                     You must list all your property and debts in the schedules that you are required to file with the
                                                     court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                     in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                     property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                     also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                     case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                     cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                     Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                     If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                     hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                     successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                     Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                     be familiar with any state exemption laws that apply.


                                                     Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                     consequences?
                                                     UNo
                                                     id    Yes

                                                     Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                     inaccurate or incomplete, you could be fined or imprisoned?
                                                     UNo
                                                     id    Yes

                                                     Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                     UN0
                                                     Ild   Yes. Name of Person
                                                                Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                     By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                     have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                     attorne   ay c     e me to lose my rights or property if I do not properly handle the case.


                                                 x
                                                      Si nature of D tor                                            Signature of Debtor 2

                                                     Date                 08/26/2019                                Date
                                                                          MM/uu iYYYY                                                MM/ DD/YYYY

                                                     Contact phone                                                  Contact phone

                                                     Cell phone                                                     Cell phone

                                                     Email address                                                  Email address



      Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
Filed 08/28/19                                                                     Case 19-13690                                                                     Doc 1




      Debtor 1          PATRICIE LOPEZ
                          Ffrst Nurse                    Mrddle Narse             Last Nanre

      Debtor 2
      (Spouse, if filing) Frist Name                     Middle Nurse             Last Name


      United States Bankruptcy Court for the: Eastern District of California
                                                                                               EEl
      Case number                                                                 Chapter
       (It known)




     Official Form 119
     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                       12/15

     Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
     case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
     does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
     imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




     •i               Notice to Debtor



      Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
      filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


             Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following

             t whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

            51      whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

            ts whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

            51      whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

            51      what tax consequences may arise because a case is filed under the Bankruptcy Code;

            • whether any tax claims may be discharged;

            • whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

            • how to characterize the nature of your interests in property or your debts; or

             51     what procedures and rights apply in a bankruptcy case.




              The bankruptcy petition preparer                RUTH BELLAH                                                               has notified me of
                                                              Name
              any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                                   Date 08'26/20l9
                                                         receipt of this notice                                         MM/DD /YYYY




                                                                                                                   Date
                                Debtor 2 acknowledging receipt of this notice                                             MM/DO /YYYY




     Official Form 119                                      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                          page 1
Filed 08/28/19                                                                          Case 19-13690                                                                                    Doc 1



     Debtor 1       PATRICIE LOPEZ                                                                                     Case number ui k,,os)__________________________________
                      Fast Name            Middle Nane          Last Name



     •nm             Declaration and Signature of the Bankruptcy Petition Preparer



      Under penalty of perjury, I declare that:

          I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

      rut I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
          Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

      IN if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
          preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
          accepting any fee from the debtor.


           RUTH BELLAH
          Printed name                                        Title, if any                        Firm name, if it applies

          205 W. BULLARD AVENUE SUITE 8
           Number                 Street

           CLOVIS                                         CA           93612                       559-298-3201
          City                                            - State             ZIP Code             Contact phone


          I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
           (Check al/that apply.)

           0 Voluntary Petition (Form 101)                                        Schedule I (Form 1061)                          U    Chapter 11 Statement of Your Current Monthly
                                                                                                                                       Income (Form 122B)
           0     Statement About Your Social Security Numbers                 0   Schedule J (Form 106J)
                 (Form 121)                                                                                                       U    Chapter 13 Statement of Your Current Monthly
                                                                              0   Declaration About an Individual Debtor's             Income and Calculation of Commitment Period
           0 Summary of Your Assets and Liabilities and                           Schedules (Form 106Dec)                              (Form 122C-1)
                 Certain Statistical Information (Form 106Sum)
                                                                              0   Statement of Financial Affairs (Form 107)       U    Chapter 13 Calculation of Your Disposable
           0 Schedule NB (Form 106NB)
                                                                              0   Statement of Intention for Individuals Filing        Income (Form 122C-2)
                 Schedule C (Form 106C)                                           Under Chapter 7 (Form 108)                      U    Application to Pay Filing Fee in Installments
                 ScheduleD (Form 106D)                                        0   Chapter 7 Statement of Your Current                  (Form 103A)

           lid   Schedule E/F (Form 106EIF)
                                                                                  Monthly Income (Form 122A-1)                    0    Application to Have Chapter 7 Filing Fee
                                                                              U   Statement of Exemption from Presumption              Waived (Form 103B)
           0     Schedule C (Form 106G)                                           of Abuse Under § 707(b)(2)                      0    A list of names and addresses of all creditors
           0     Schedule H (Form 106H)                                           (Form 122A-lSupp)                                    (creditor or mailing matrix)
                                                                              U   Chapter 7 Means Test Calculation                U    Other
                                                                                  (Form 122A-2)


           Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
          to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                        5 5 8 - 42 - 3 8 4 8                            Date 08/2612019
          Signature of bankruptcy petition preparer or officer, principal, responsible                Social Security number of person who signed              MM / 00 / YYYY
          person, or partner


           RUTH BELLAH
          Printed name


                                                                                                                                                        Date
           Signature of bankrupt(      petition preparer or officer, principal, responsible           Social Security number of person who signed              MM/DD/ rt'YY
           person, or partner



          Printed name




     Official Form 119                                            Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                             page 2
Filed 08/28/19                                      Case 19-13690                                                                                 Doc 1




                                                              Certificate Number: 15557-CAE-CC-033253514

                                                            I I I I I I I I I I I I I I I I I I 11111111111111111111111111111111111111111111111
                                                                                      15557-CAE-CC-0332535 14




                                  CERTIFICATE OF COUNSELING


            I CERTIFY that on August 14, 2019, at 12:54 o'clock PM PDT, Patricie Lopez
            received from Urgent Credit Counseling, Inc., an agency approved pursuant to 11
            U.S.C. 111 to provide credit counseling in the Eastern District of California, an
            individual [or group] briefing that complied with the provisions of 11 U.S.C.
            109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: August 14, 2019                            By:          Is/Tiffany Terrell


                                                              Name: Tiffany Terrell


                                                              Title: Counselor




             * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
             Code are required to file with the United States Bankruptcy Court a completed certificate of
             counseling from the nonprofit budget and credit counseling agency that provided the individual
             the counseling services and a copy of the debt repayment plan, if any, developed through the
             credit counseling agency. See 11 U.S.C. 109(h) and 52 1(b).
Filed 08/28/19                                                                              Case 19-13690                                                                                                               Doc 1



      Debtor 1                   PATRICIE LOPEZ
                                 First Name                           Middle Name                               Last Name

      Debtor 2
      (Spouse if, filing)        First Name                           Middle Name                               Last Name


      United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (if known)
                                                                                                                                                                                      o    Check if this is an
                                                                                                                                                                                           amended filing



      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
      your original forms, you must fill out a new Summary and check the box at the top of this page.

                     Summarize Your Assets

                                                                                                                                                                                          Your assets
                                                                                                                                                                                          Value of wtt you own

       1.    Schedule NB: Property (Official Form 106NB)
             la. Copy line 55, Total real estate, from Schedule NB ................................................................................................                       $                      0.00

              lb . Copy line 62, Total personal property, from Schedule A/B                   .....................................................................................       $                    725.00

              l c. Copy line 63, Total of all property on Schedule NB               ...............................................................................................       $                    725.00

      IFTW           Summarize Your Liabilities

                                                                                                                                                                                          Your liabilities
                                                                                                                                                                                          Amount you owe

      2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
              2a. Copy the total you listed in Column A/tmount of claim, at the bottom of the last page of Part 1 of Schedule D...                                                        $              29,017.64

       3.     Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
                 Copy the total claims from Part 1 (priority unsecured claims) from line 6e tZchedule ElF. ................................                                               $              25,062.03

                   Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j Mchedule ElF. ...........................                                                $              67,656.36


                                                                                                                                                      Your total liabilities          $              121,736.03


      I1W             Summarize Your Income and Expenses

       4.     Schedule I: Your lncome(Official Form 1061)
              Copy your combined monthly income from line 12 oSchedule / ................................................................................                                 $                  3,137.78

       5.     Schedule J. Your Expenses (Official Form 1 06J)
              Copy your monthly expenses from line 22c of Schedule j .......... ................................................................                                          $                  3,082.00

      UT    M
            , Answer These Questions for Administrative and Statistical Records

              Are you filing for bankruptcy under Chapters 7, 11, or 13?
              o       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

              •Yes
              What kind of debt do you have?

              • Your debts are primarily consumer debts. Consumer debts are those 'incurred by an individual primarily for a personal, family, or household
                  purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.0 159.

              o       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                      court with your other schedules.

       Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1 of 2
      Software Copyright (C) 2019 CINGroup - www.cincompass.com
Filed 08/28/19                                                              Case 19-13690                                                                   Doc 1

      Debtor 1      LOPEZ, PATRICIE                                                                Case number (if known)

             From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
             122A-1 Line 11;OR, Form 122B Line 11;OR, Form 122C-1 Line 14.                                                                $   3,701.14


            Copy the following special categories of claims from Part 4, line 6 of        Schedule ElF:

                                                                                                                Total claim
             From Part 4 on     Schedule ElF copy the follwing

                 Domestic support obligations (Copy line 6a.)                                                    $                 0.00

                 Taxes and certain other debts you owe the government. (Copy line 6b.)                           $            25,062.03

                 Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                   Ann

                 Student loans. (Copy line 61.)                                                                  $                 0.00

                 Obligations arising out of a separation agreement or divorce that you did not report as
                 priority claims. (Copy line 6g.)                                                                $                 0.00

             91. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


             9g. Total. Add lines 9a through 9f.                                                            $               25,062.03




      Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                page 2of2
      Software Copyright (c) 2019 ciNGroup - www.cincompass.com
Filed 08/28/19                                                                       Case 19-13690                                                                              Doc 1



       Debtor 1                PATRICIE LOPEZ
                               First Name                         Middle Name                    Last Name
      Debtor 2
      (Spouse, if filing)      First Name                         Middle Name                    Last Name

       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

       Case number                                                                                                                                 o     Check if this is an
                                                                                                                                                         amended filing



      Official Form I O6AIB
      Schedule A/B: Property                                                                                                                            12115
      In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
      think it fits best. Be as Complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
      Answer every question.

     •i            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


         • No. Go to Part 2.
         o Yes. Where is the property?

      •T1W         Describe Your Vehicles


      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
      someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

      3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

              No

         • Yes


        3.1     Make:                                               Who has an interest in the property? Check one        Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
                Model:                                               • Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                Year:                                                o Debtor 2 only                                      Current value of the       Current value of the
                Approximate mileage:                                 o Debtor 1 and Debtor 2 only                         entire property?           portion you own?
                Other information:                                   o At least one of the debtors and another
                2014 CHEVY CRUZ
                                                                     o Check if this is community property                               $0.00                       $0.00
                                                                        (see instructions)



        3.2 Make:                                                   Who has an interest in the property? Check one        Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
                Model:                                               • Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                Year:                                                o Debtor 2 only                                      Current value of the       Current value of the
                Approximate mileage:                                 o Debtor 1 and Debtor 2 only                         entire property?           portion you Own?
                Other information:                                   o At least one of the debtors and another
                2016 HONDA ACCORD
                                                                     o Check if this is community property                               $0.00                        $0.00
                                                                        (see instructions)



      4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
         Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories


         • No
         DYes




      Official Form 106NB                                                       Schedule NB: Property                                                                  page 1
      Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                  Case 19-13690                                                                                 Doc 1

      Debtor 1         LOPEZ, PATRICIE                                                                               Case number (if known)


      5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
         you have attached for Part 2. Write that number here ............................................................................. ..   .             $ 0 . 00


      ITi        Describe Your Personal and Household Items
      'Do you own or have any Iegal.or equitable interest in any of the following items?                                                         Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.
      6. Household goods and furnishings
          Examples: Major appliances, furniture, linens, china, kitchenware
          ONo
          • Yes. Describe .....
                                        I HOUSEHOLD FURINISHING                                                                       I                         $725.00


         Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                     including cell phones, cameras, media players, games
          • No
          o Yes. Describe     .....




         Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
                     collections, memorabilia, collectibles
          • No
          o Yes. Describe     .....




         Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
                   instruments
          • No
          o Yes. Describe     .....




            Firearms
            Examples: Pistols, rifles, shotguns ammunition, and related equipment
          • No
          o Yes. Describe     .....




            Clothes
            Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          • No
          o Yes. Describe     .....




            Jewelry
            Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
          • No
          o Yes. Describe      .....




            Non-farm animals
            Examples: Dogs, cats, birds, horses
          • No
          o Yes. Describe      .....




            Any other personal and household items you did not already list, including any health aids you did not list
          • No
          o Yes. Give specific information

             Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
             Part 3. Write that number here                                                                                                                 $725.00


                 Describe Your Financial Assets



      Official Form 106A/B                                                Schedule NB: Property                                                                      page 2
      Software Copyright (C) 2019 ciNcroup - www.cincompass.com
Filed 08/28/19                                                                                            Case 19-13690                                                                          Doc 1

      Debtor 1         LOPEZ, PATRICIE                                                                                                      Case number (if known)

      Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                     portion you own?
                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                     claims or exemptions.

          Cash
           Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
          • No
         o Yes    ................................................................................................................




           Deposits of money
            Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                       institutions. If you have multiple accounts with the same institution, list each.
             No
          • Yes                                                            Institution name:

                                                                                  CHASE BANK
                                                    17.1.       Checking Account ACCT# 385566176                                                                                      $0.00


          Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts
          • No
          o Yes                                               Institution or issuer name:

          Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
          joint venture
          • No
          o Yes. Give specific information about them                           ...................


                                                        Name of entity:                                                                      % of ownership:

          Government and corporate bonds and other negotiable and non-negotiable instruments
          Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
          Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
          • No
          o Yes. Give specific information about them
                                                        Issuer name:

           Retirement or pension accounts
           Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
          • No
          o Yes. List each account separately.
                                                    Type of account:                                      Institution name:

           Security deposits and prepayments
           Your share of all unused deposits you have made so that you may continue service or use from a company
            Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
          • No
          o Yes                                                                                           Institution name or individual:

           Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
          • No
          o Yes                             Issuer name and description.

          Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
          26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
          • No
          o Yes   .............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

           Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
          • No
          o Yes. Give specific information about them...
           Patents, copyrights, trademarks, trade secrets, and other intellectual property
            Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
          •No
      Official Form 106A/B                                                                            Schedule A/B: Property                                                            page 3
      Software Copyright (C) 2019 CiNGroup - www.ciocompass.com
Filed 08/28/19                                                                            Case 19-13690                                                                                          Doc 1

      Debtor 1         LOPEZ, PATRICIE                                                                                               Case number(if known)

         0 Yes. Give specific information about them...

          Licenses, franchises, and other general intangibles
          Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          • No
          o Yes. Give specific information about them...
      Money or property owed to you?                                                                                                                                 Current value of the
                                                                                                                                                                     portiOn YOU Own?
                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                     claims or exemptions.

          Tax refunds owed to you
          • No
          o Yes. Give specific information about them, including whether you already filed the returns and the tax years

          Family support
           Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
          • No
          o Yes. Give specific information .....

          Other amounts someone owes you
          Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security benefits;
                    unpaid loans you made to someone else
          • No
          o Yes. Give specific information..
          Interests in insurance policies
           Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
          • No
          o Yes. Name the insurance company of each policy and list its value.
                                                 Company name:                                                           Beneficiary:                                 Surrender or refund
                                                                                                                                                                      value:

          Any interest in property that is due you from someone who has died
           If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
          died.
          • No
          o Yes. Give specific information..
          Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
          Examples: Accidents, employment disputes, insurance claims, or rights to sue
          • No
          o Yes. Describe each claim .........
          Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
          • No
          o Yes. Describe each claim
          Any financial assets you did not already list
          • No
          o Yes. Give specific information..
             Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
             Part 4. Write that number here .....................................................................................................................   .$ 0.00

      UflI       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

          Do you own or have any legal or equitable interest in any business-related property?
         • No. Go to Part 6.
         Dyes.     Go to   line   38.

      Official Form 106NB                                                           Schedule A/B: Property                                                                              page 4
      Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                             Case 19-13690                                                          Doc 1

      Debtor 1          LOPEZ. PATRICIE                                                                                Case number(if known)


     •fl7I       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.

      46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            • No. Go to Part 7.
            o Yes. Go to line 47.

      LFIW              Describe All Property You Own or Have an Interest in That You Did Not List Above


           Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership
          • No
          o Yes. Give specific information.........
              Add the dollar value of all of your entries from Part 7. Write that number here                                                          $0.00

      •FThL           List the Totals of Each Part of this Form

              Part 1: Total real estate, line 2 .............................................                                                            $0.00
              Part 2: Total vehicles, line 5                                                                  $0.00
              Part 3: Total personal and household items, line 15                                         $725.00
              Part 4: Total financial assets, line 36                                                       $0.00
              Part 5: Total business-related property, line 45                                              $0.00
              Part 6: Total farm- and fishing-related property, line 52                                      n-nn
              Part 7: Total other property not listed, line 54                                  +             $0.00

              Total personal property. Add lines 56 through 61                                            $725.00     Copy personal property total     $725.00

              Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                                     $725.00




      Official Form 106AJB                                                           Schedule A/B: Property                                               pages
      Software Copyright (c) 2019 CiNGroup - www.cincorrlpass.com
Filed 08/28/19                                                                   Case 19-13690                                                                               Doc 1



      Debtor 1                   PATRICIE LOPEZ
                                 First Name                      Middle Name                 Last Name

      Debtor 2
      (Spouse it, fling)         First Name                      Middle Name                 Last Name


      United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (if known)
                                                                                                                                         O    Check if this is an
                                                                                                                                              amended filing


      Official Form I 06C
      Schedule C: The Property You Claim as Exempt                                                                                                                  4/19

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
      property you listed on Schedule NB: Property(Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
      out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
      known).

      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
      specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
      applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
      funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
      to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption would be limited to the
      applicable statutory amount.

      iTh            Identify the Property You Claim as Exempt

           Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

            • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

            o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

            Brief description of the property and:Iiiteon          :Cirnt value of the   Amount of th&exeinption you claim        Specif(c laws that allow exemption
            Schedule A/B that lists this property                   por1on you own
                                                                   Copy the value from   Check only one box for each exemption.
                                                                   Schedule A/B

            HOUSEHOLD FURINISHING                                                                                                 CCP   § 703.140(b)(3)
            Line from Schedule Ala. 6.1
                                                                               $725.00   •                            $725.00
                                                                                         0     100% of fair market value, up to
                                                                                               any applicable statutory limit


           Are you claiming a homestead exemption of more than $170,350?
           (Subject to adjustment on 4/01122 and ery 3 years after that for cases filed on or after the date of adjustment.)
            • No

            o      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   o       No
                   o       Yes




      Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                       page 1 of 1
      Software copydght (C) 2019 clNoroup - www.cincompass.com
Filed 08/28/19                                                                         Case 19-13690                                                                                        Doc 1



      Debtor 1                   PATRICIE LOPEZ
                                 First Name                          Middle Name                      Last Name

      Debtor 2
      (Spouse if, Sling)         First Name                          Middle Name                      Last Name


       United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (if known)
                                                                                                                                                        o    Check if this is an
                                                                                                                                                             amended filing


      Official Form 106D
      Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
      needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
      known).

        Do any creditors have claims secured by your property?

           o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           • Yes. Fill in all of the information below.

      II             List All Secured Claims
                                                                                                                       ColumnA               ColumnB                   ColumnC
       2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
       for each claim. If more than one creditor has a particular claim, list the other creditorsin Part 2. As         Amount of claim       Value of collateral      Unsecured
       much as possible list the claims in alphabetical order according to the creditor s name                         Do not deduct the     that supports this       portion
                                                                                                                       value of collateral   claim                    If any
              CHASE AUTO
              creditor's Name
                                                       ~   Describe the property that secures the claim:

                                                           2014 CHEVY CRUZ
                                                                                                                            $7,071.27                       $0.00          $7,071.27



                                                           As of the date you file, the claim Is: Check all that
              P0 Box 78232                                 apply.
              Phoenix, AZ 85062-8232                       0 contingent
              Number, Street, City, State & Zip Code       0 Unhiquidated
                                                           0 Disputed
      Who owes the debt? Check one.                        Nature of lien. Check all that apply.

       U Debtor 1 only                                     0 An agreement you made (such as mortgage or secured
                                                                car loan)

       o Debtor 1 and Debtor 2 only                        o Statutory lien (Such as tax lien, mechanic's lien)
       o At least one of the debtors and another           o Judgment lien from a lawsuit
       o Check if this claim relates to a                  o Other (including a right to offset)
           community debt

       Date debt was incurred                                       Last 4 digits of account number


              WELLS FARG                                   Describe the property that secures the claim:                   $21,946.37                       $0.00        $21,946.37
              Creditor's Name
                                                           2016 HONDAACCORD                                        I

                                                           As of the date you file, the claim is: Check all that
              P0 Box 29710                                 apply.
              Phoenix, AZ 85038-9710                       o Contingent
              Number, Street, City, State & Zip Code       o Unliquidated
                                                           o Disputed
       Who owes the debt? Check one.                       Nature of lien. Check all that apply.

       • Debtor 1 only                                     o An agreement you made (such as mortgage or secured
                                                                car loan)
       o Debtor 2 only
       o Debtor 1 and Debtor 2 only                        o Statutory lien (such as tax lien, mechanic's lien)
       o At least one of the debtors and another           o Judgment lien from a lawsuit
       o Check if this claim relates to a                  o Other (including a right to offset)   -- -

           community debt

       Date debt was incurred                                       Last 4 digits of account number




      Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                              page 1 of 2
      Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                               Case 19-13690                                                                                       Doc 1


       Debtor 1    PATRICIE LOPEZ                                                                      Case number if known)         -
                   First Name               Middle Name                  Last Name


      Add the dollr value of your entries in Column A on this page. Write that number here:                 I         $29,017 .64 I
      If this is the last page of your form, add the dollar value totals from all pages.                    I         $29,017.64
      Write that number here:                                                                               I
      OWN=        List Others to Be Notified for a Debt That You Already Listed

      Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
      trying to collect from you for a debt you owe to someone else list the creditor in Part I and then list the collection agency here Similarly, if you have more
      than one creditor for any of the debts that you listed in Part I, list the additional creditors here. If you do not have additional persons to be notified for any
      debts in Part 1, do not fill out or submit this page.




      Official Form 106D                 Additional Page ofSchedule 0: Creditors Who Have Claims Secured by Property                                               page 2 of 2
      Software Copynghi (C) 2019 CINGroup - www.cincompass.com
Filed 08/28/19                                                                      Case 19-13690                                                                                        Doc 1



      Debtor 1                   PATRICIE LOPEZ
                                 First Name                      Middle Name                        Last Name
      Debtor 2
      (Spouse if, filing)        First Name                      Middle Name                       Last Name

      United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (if known)
                                                                                                                                                     O   Check if this is an
                                                                                                                                                         amended filing

      Official Form 1 06E/F
      Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                              12/15
      Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
      any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Property (Official Form 106AIB) and on
      Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed in Schedule
      0: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
      the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
      case number (if known).

      ITi             List All of Your PRIORITY Unsecured Claims
       I. Do any creditors have priority unsecured claims against you?
            o No. Go to Part 2.
            • Yes.
      2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
          identify what type of clatm it is If a clatm has both priortty, and nonpriority amounts list that claim here and show both priority and nonpriority amounts As much as
           possible list the claims in alphabetical order according to the creditor s name If you have more than two priority unsecured claims fill out the Continuation Page of Part
           1 If more than one creditor holds a particular claim list the other creditors in Part 3

            (For an explanation of each type of claim, seethe instructions for this form in the instruction booklet.)
                                                                                                                           Total claim        Priority             Nonpriority
                                                                                                                                              amount               amount
                   DEPARTMENT OF EDUCATION                              Last 4 digits of account number                          $23,909.00        $23,909.00                    $0.00
                   Priority Creditor's Name
                                                                        When was the debt incurred?
                   121 S 13th St
                   Lincoln. NE 68508-1 904
                   Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.                          o Contingent
              • Debtor I only                                           o Unliquidated
              o Debtor 2 only                                           o Disputed
              o Debtor 1 and Debtor 2 Only                              Type of PRIORITY unsecured claim:

              o At least one of the debtors and another                 O   Domestic support obligations

              o Check if this claim is for a community debt             • Taxes and certain other debts you owe the government
              Is the claim subject to offset?                           o Claims for death or personal injury while you were intoxicated
              • No                                                      O Other. Specify
              o Yes




      Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 1 of 10
      Software Copyright (c) 2019 CiNGroup -www.cincompass.com                                                          G29835
Filed 08/28/19                                                                     Case 19-13690                                                                                              Doc 1

      Debtor 1      LOPEZ, PATRICIE                                                                            Case number of known)


                 Internal Revenew Services                            Last 4 digits of account number                           $1,153.03              $1,153.03                    $0.00
                 Priority Creditor's Name
                                                                      When was the debt incurred?
                 P0 Box 219236
                 Kansas City, MO 64121 -9236
                 Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.                         o Contingent
             • Debtor 1 Only                                          o Unliquidated
             o Debtor 2 only                                          o Disputed
             o Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

             o At least one of the debtors and another                o Domestic support obligations
             o Check if this claim is for a community debt            • Taxes and certain other debts you owe the government
             Is the claim subject to offset?                          o Claims for death or personal injury while you were intoxicated
             • No                                                     o Other. Specify
             o Yes

      FUMM          List All of Your NONPRIORITY Unsecured Claims
           Do any creditors have nonpriority unsecured claims against you?

           o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           • Yes.

          . List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
           unsecured claim, list the creditor separately for each claim. Foreach ëlàim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
           than one creditor holds a particular claim list the other creditors in Part 3 If you have more than three nonprionty unsecured claims fill out the Continuation Page of Part
           2.
                                                                                                                                                                 Total claim

                 A-L FINANCIAL CORP                                      Last 4 digits of account number                                                                   $13,454.00
                 Nonpriority Creditors Name
                                                                         When was the debt incurred?
                 1318 E Shaw Ave Ste 300
                 Fresno, CA 9371 0-7912
                 Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                         o Contingent
                 o Debtor 2 only                                         o Unliquidated
                 o Debtor 1 and Debtor 2 Only                            o Disputed
                 o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community                o Student loans
                 debt                                                    o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                         report as priority claims
                 • No                                                    o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                   • Other. Specify




      Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                                Page 2 of 10
      Software Copyright (c) 2019 CiNGroup - www.ciricompass.com
Filed 08/28/19                                                                   Case 19-13690                                                                            Doc 1

      Debtor 1     LOPEZ, PATRICIE                                                                          Case number       tknown)


                 CALIFORNIA BUSINESS BUREAU,
      4.2        INC.                                                  Last 4 digits of account number                                                   $12,101.10
                 Nonpriority Creditors Name
                                                                       When was the debt incurred?
                 P0 Box 5010
                 Monrovia, CA 91017-7110
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 Only                                       0   Contingent
                 o Debtor 2 only                                       0   Unliquidated
                 o Debtor 1 and Debtor 2 only                          0   Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community              0   Student loans
                 debt                                                  0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims

                 • No                                                  0   Debts to pension or profit-sharing plans, and other similar debts

                 o Yes                                                 U   Other. Specify



      JJ         CAPITAL ONE
                 Nonpriority Creditor's Name
                                                                       Last 4 digits of account number                                                    unknown
                                                                       When was the debt incurred?
                 56 NW 1700 RIDGEWOOD DR
                 Menomonee Falls, WI 53051
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                       o Contingent
                 o Debtor 2 only                                       o Unliquidated
                 o Debtor 1 and Debtor 2 Only                          o Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community              o Student loans
                 debt                                                  o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims

                 • No                                                  o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                 • Other. Specify



                 CARE CREDIT SYNCHRONY BANK                            Last 4 digits of account number                                                     1,700.00
                 Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                 950 Forrer Blvd
                 Kettering, OH 45420-1 469
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                       o Contingent
                 o Debtor 2 only                                       o Unliquidated
                 o Debtor 1 and Debtor 2 only                          o Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community              o Student loans
                 debt                                                  o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims

                 • No                                                  o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                 • Other. Specify




      Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 10
      Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                 Case 19-13690                                                                           Doc 1

      Debtor 1       LOPEZ, PATRICIE                                                                       Case number      f known)


                 CB INDIGO/GE                                         Last 4 digits of account number                                                   $296.00
                 Nonpriority Creditor's Name
                                                                      When was the debt incurred?
                 P0 Box 4477
                 Beaverton, OR 97076-4401
                 Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 • Debtor 1 only                                      o Contingent
                 o Debtor 2 only                                      o Unliquidated
                 o Debtor 1 and Debtor 2 only                         o Disputed
                 o At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community             o Student loans
                 debt                                                 o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                      report as priority claims

                     No                                               o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                U   Other. Specify



                 CITIBAN N.A.                                         Last 4 digits of account number                                                   $549.00
                 Nonpriority Creditor's Name
                                                                      When was the debt incurred?
                 320 E Big Beaver Rd
                 Troy, Ml 48083-1 238
                 Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                      o Contingent
                 o Debtor 2 only                                      o Unliquidated
                 o Debtor 1 and Debtor 2 only                         o Disputed
                 o At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community             o Student loans
                 debt                                                 o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                      report as priority claims

                     No                                               o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                U   Other. Specify



                 COMENITY BANK                                        Last 4 digits of account number                                                   $300.00
                 Nonpriority Creditor's Name
                                                                      When was the debt incurred?
                 P0 Box 182273
                 Columbus, OH 43218-2273
                 Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                      0   Contingent

                 o Debtor 2 only                                      0   Unliquidated
                 o Debtor 1 and Debtor 2 only                         0   Disputed

                 o Al least one of the debtors and another            Type of NONPRIORIFY unsecured claim:

                 o Check if this claim is for a community             0   Student loans
                 debt                                                 0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                      report as priority claims

                 • No                                                 0   Debts to pension or profit-sharing plans, and other similar debts

                 0   Yes                                              • Other. Specify




      Official Form 106 ElF                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 10

      Software Copyright (c) 2019 CiNGroup -www.cincompass.com
Filed 08/28/19                                                                   Case 19-13690                                                                             Doc 1

      Debtor 1       LOPEZ, PATRICIE                                                                        Case number       f known)



                 COMMUNITY FOUNDATION
      4.8        MEDICAL GROUP                                          Last 4 digits of account number                                                     $550.01
                 Nonpriority Creditor's Name
                                                                        When was the debt incurred?
                 P0 Box 28949
                 Fresno, CA 93729-8949
                 Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 •   Debtor 1 Only                                      0 Contingent
                 o Debtor 2 only                                        0 Unliquidated
                 o Debtor 1 and Debtor 2 Only                           0 Disputed
                 o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community               0 Student loans
                 debt                                                   0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                        report as priority claims
                 •   No                                                 0 Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                     Other. Specify



                 COMMUNITY MEDICAL CENTER                               Lsst4 digits of account number                                                    $23,508.01
                 Nonpriority Creditor's Name
                                                                        When was the debt incurred?
                 1711 S Mountain Ave
                 Monrovia, CA 91016-4256
                 Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 •   Debtor 1 only                                      0 Contingent
                 o Debtor 2 only                                        0 Unliquidated
                 o Debtor 1 and Debtor 2 only                           0 Disputed
                 o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community               0 Student loans
                 debt                                                   0 Obligations arising Out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                        report as priority claims
                 •   No                                                 0 Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                  U Other. Specify


                 CREDIT ONE BANK                                        Last 4 digits of account number                                                     $509.00
                 Nonpriority Creditor's Name
                                                                        When was the debt incurred?
                 P0 Box 98874
                 Las Vegas, NV 89193-8874
                 Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 Only                                        o Contingent
                 o Debtor 2 only                                        o Unliquidated
                 o Debtor 1 and Debtor 2 Only                           o Disputed
                 o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community               o Student loans
                 debt                                                   0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                        report as priority claims

                 • No                                                   0 Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                  • Other. Specify




      Official Form 106 ElF                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 10
      Software Copyright (c) 2019 CINGroup - www.cincompass corn
Filed 08/28/19                                                                   Case 19-13690                                                                            Doc 1

      Debtor 1       LOPEZ, PATRICIE                                                                        Case number f known)


                CREDIT ONE BANK                                        Last 4 digits of account number                                                    unknown
                 Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                 P0 Box 60500
                 City of Industry, CA 9171 6-0500
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 • Debtor 1 only                                       0 contingent
                 o Debtor 2 only                                       0 Unliquidated
                 o Debtor 1 and Debtor 2 only                          0 Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community              0 Student loans
                 debt                                                  0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims

                 • No                                                  0   Debts to pension or profit-sharing plans, and other similar debts

                 0 Yes                                                 U   Other. Specify



                 FRESNO IMAGIN CENTER                                  Last4 digits of account number                                                      $116.00
                 Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                 22 N IPAS STE C
                 Santa Barbara, CA 93101
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 •   Debtor 1 only                                     0 contingent
                 o Debtor 2 only                                       0 Unliquidated
                 o Debtor 1 and Debtor 2 only                          0 Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community              0 Student loans
                 debt                                                  0 Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims
                 •   No                                                0   Debts to pension or profit-sharing plans, and other similar debts

                 0 Yes                                                 M   Other. Specify



                 LENDMARK FINANCIAL SERVICES                           Last 4 digits of account number                                                    $3,964.00
                 Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                 2118 Usher St NW
                 Covington, GA 30014-2434
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                       0   contingent
                 o Debtor 2 only                                       0   Unliquidated
                 o Debtor 1 and Debtor 2 only                          0   Disputed
                 o At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community              0   Student loans
                 debt                                                  0  Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                       report as priority claims

                 • No                                                  0   Debts to pension or profit-sharing plans, and other similar debts

                 0 Yes                                                 U   Other. Specify




      Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 10
      Software Copyright (C) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                  Case 19-13690                                                                           Doc 1

       Debtor 1       LOPEZ, PATRICIE                                                                     Case number      if known)


                  MICHAEL L. KRUEGER                                  Last 4 digits of account number                                                    $422.93
                  Nonpriority Creditor's Name
                                                                      When was the debt incurred?
                  7033 N Fresno St Ste 301
                  Fresno, CA 93720-2979
                  Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                  • Debtor 1 only                                     o Contingent
                  o Debtor 2 only                                     o Unliquidated
                  o Debtor 1 and Debtor 2 only                        o Disputed
                  o At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community            o Student loans
                  debt                                                o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                     report as priority claims

                  • No                                                o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                               U   Other. Specify



                  MIDLAND CREDIT MANAGEM EN                           Last 4 digits of account number                                                   $1,046.13
                  Nonpriority Creditor's Name
                                                                      When was the debt incurred?
                  350 Camino de Ia Reina Ste 100
                  San Diego, CA 921 08-3003
                  Number Street Cty State Zip Code                    As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                     o Contingent
                  o Debtor 2 only                                     o Unliquidated
                  o Debtor 1 and Debtor 2 only                        o Disputed
                  o At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community            o Student loans
                  debt                                                o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                     report as priority claims

                      No                                              o Debts to pension or profit-sharing plans, and other similar debts
                  o   Yes                                             • Other. Specify



                  PORTFOLIO RECOVERY ASSOC.                           Last 4 digits of account number                                                   $3,583.84
                  Nonpriority Creditor's Name
                                                                      When was the debt incurred?
                  151 Bernal Rd Ste 8
                  San Jose, CA 95119-1306
                  Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                     o Contingent
                  o Debtor 2 only                                     o Unliquidated
                  o Debtor 1 and Debtor 2 only                        o Disputed
                  o At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community            o Student loans
                  debt                                                o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                     report as priority claims

                  •No                                                 o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                               • Other. Specify




      Official Form 106 E/F                                 Schedule ElF: Creditors Who Have Unsecured Claims                                            Page 7 of 10
      Software copyright (c) 2019 ciNoroup -www.cincompass.com
Filed 08/28/19                                                                      Case 19-13690                                                                            Doc 1

      Debtor 1       LOPEZ, PATRICIE                                                                            Case number       1known)


                 PROGRESSIVE LEASING                                       Last 4 digits of account number                                                    unknown
                 Nonpriority Creditor's Name
                                                                           When was the debt incurred?
                 256 W Data Dr
                 Draper, UT 84020-2315
                 Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 •   Debtor 1 only                                         0   Contingent
                 o Debtor 2 only                                           0   Unliquidated
                 o Debtor 1 and Debtor 2 only                              0   Disputed
                 o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community                  0   Student loans
                 debt                                                      0  Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                           report as priority claims

                 •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

                 o Yes                                                     U   Other. Specify



                 ST. AGNES MEDICAL CENTER                                  Last 4 digits of account number                                                     $200.00
                 Nonpriority Creditor's Name
                                                                           When was the debt incurred?
                 4800 Mills Civic Pkwy
                 West Des Moines, IA 50265-5263
                 Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                           0   Contingent
                 o Debtor 2 only                                           0   Unhiquidated
                 o Debtor 1 and Debtor 2 only                              0   Disputed
                 o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community                  0   Student loans
                 debt                                                      0  Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                           report as priority claims

                 • No                                                      0   Debts to pension or profit-sharing plans, and other similar debts

                 0 Yes                                                     U   Other. Specify



                 SYNCHRONY BAN                                             Last 4 digits of account number                                                     $700.00
                 Nonpriority Creditor's Name
                                                                           When was the debt incurred?
                 P0 Box 960015
                 Orlando, FL 32896-0015
                 Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                           o Contingent
                 o Debtor 2 only                                           o Unliquidated
                 o Debtor 1 and Debtor 2 only                              o Disputed
                 o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community                  o Student loans
                 debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                           report as priority claims

                     No                                                    o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                     • Other. Specify




      Official Form 106 ElF                                      Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 10
      Software Copyright   (C)   2019 CINGroup -www.cinconipass.com
Filed 08/28/19                                                                   Case 19-13690                                                                                    Doc 1

       Debtor 1       LOPEZ, PATRICIE                                                                       Case number      t known)


                SYNCHRONY BANK                                         Last 4 digits of account number                                                            $3,115.00
                  Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                  120 Corporate Blvd
                  Norfolk, VA 23502-4952
                  Number Street City State Zip Code                    As Of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                  • Debtor 1 Only                                      o Contingent
                  o Debtor 2 only                                      o Unliquidated
                  o Debtor 1 and Debtor 2 only                         o Disputed
                  o At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community             o Student loans
                  debt                                                 o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                      report as priority claims

                      No                                               o Debts to pension or profit-sharing plans, and other similar debts
                  o Yes                                                • Other. Specify



                  T-MOBLIE                                             Last 4 digits of account number                                                              $841.34
                  Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                  P0 Box 629025
                  El Dorado Hills, CA 95762-9025
                  Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                  • Debtor 1 only                                      o Contingent
                  o Debtor 2 only                                      o Unhiquidated
                  o Debtor 1 and Debtor 2 only                         o Disputed
                  o At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community             o Student loans
                  debt                                                 o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                      report as priority claims

                  • No                                                 o Debts to pension or profit-sharing plans, and other similar debts
                  o   Yes                                              U   Other. Specify



                  WALMART SYNCHRONY BANK                               Last 4 digits of account number                                                              $700.00
                  Nonpriority Creditor's Name
                                                                       When was the debt incurred?
                  P0 Box 965024
                  Orlando, FL 32896-5024
                  Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                      0   Contingent
                  o Debtor 2 only                                      0   Unliquidated
                  o Debtor 1 and Debtor 2 only                         0   Disputed
                  o At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

                  o Check if this claim is for a community             0   Student loans
                  debt                                                 0  Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                      report as priority claims

                  • No                                                 0   Debts to pension or profit-sharing plans, and other similar debts

                  0 Yes                                                U   Other. Specify


      ITh1            List Others to Be Notified About a Debt That You Already Listed
      5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
         is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
         have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
         notified for any debts in Pans I or 2, do not fill out or submit this page.



      Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 9 of 10
      Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                     Case 19-13690                                                                             Doc 1

      Debtor 1     LOPEZ, PATRICIE                                                                            Case number   f known)


                   Add the Amounts for Each Type of Unsecured Claim
      6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes Only. 28 U.S.C. §159. Add the amounts for each
        type of unsecured claim.

                                                                                                                                 Total Claim
                              6a.   Domestic support obligations                                               6a.    $                        0.00
      Total claims
      from Part 1             6b.   Taxes and certain other debts you owe the government                       6b.    $                   25,062.03
                              6c.   Claims for death or personal injury while you were intoxicated             6c.    $                        0.00
                              6d.   Other. Add all other priority unsecured claims. Write that amount here.           $                        0.00

                                    Total Priority. Add lines 6a through 6d.                                   6e.    $                   25,062.03

                                                                                                                                 TotaiClaim.
                              6f.   Student loans                                                              6f.    $                        000
      Total claims
      from Part 2             6g. Obligations arising out of a separation agreement or divorce that
                                   you did not report as priority claims                                       6g.    $                        0.00
                                   Debts to pension or profit-sharing plans, and other similar debts           6h.    $                        0.00
                                    Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                                    here.                                                                             $                   67,656.36

                                    Total Nonpriority. Add lines 6f through 6i.                                6j.    $                   67,656.36




      Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 10
      Software Copyright (c) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                          Case 19-13690                                                                          Doc 1



      Debtor 1                 PATRICIE LOPEZ
                               First Name                          Middle Name                Last Name

      Debtor 2
      (Spouse if, filing)      First Name                          Middle Name                Last Name


      United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (it known)
                                                                                                                                          0     Check if this is an
                                                                                                                                                amended filing



      Official Form I 06G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).

              Do you have any executory contracts or unexpired leases?
              • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              o Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Prnperty(Official Form 106 A/B).
              List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
              example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
              unexpired leases.



               Person or company with whom you have the contract or lease                       State what the contract or lease is for
                               Name, Number, Street, City, State and ZIP Code
        2.1



                Number       Street

                City                                     State                   ZIP   Code
        2.2
                Name


                Number       Street

                City                                     State                   ZIP   Code
        2.3



                Number       Street

                City                                     State                   ZIP Code
        2.4



                Number       Street

                City                                     State                   ZIP Code
        2.5
                Name


                Number       Street

                City                                     State                   ZIP Code




      Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                     Page 1 of 1
      Software Copyright (C) 2019 CINGroup - www.ciricompass.com
Filed 08/28/19                                                                         Case 19-13690                                                                Doc 1



       Debtor 1                    PATRICIE LOPEZ
                                   First Name                            Middle Name          Last Name

       Debtor 2
       (Spouse if, filing)        First Name                             Middle Name          Last Name


       United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

       Case number
       (if known)
                                                                                                                                      0 Check if this is an
                                                                                                                                          amended filing


      Official Form I 06H
      Schedule H: Your Codebtors                                                                                                                           12115


      Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
      are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
      and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
      case number (if known). Answer every question.

                 Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

             • No
             o Yes
               Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
             California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

             • No. Go to line 3.
             o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

             In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
             line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
             106D), Schedule E/F (Official Form I06EIF), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
             Column 2.

                      Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                      Name, Number, Street, City, State and ZIP Code .
                                                                                                               Check all schedules that apply:

                                                                                                               o Schedule D, line
                       Name
                                                                                                               o Schedule E/F, line
                                                                                                               o Schedule G, line
                       Number
                       city                                     State                          ziP code




                                                                                                               o Schedule D, line
                       Name
                                                                                                               o Schedule E/F, line
                                                                                                               o Schedule G, line
                       Number             Street
                       City                                     State                          ZIP code




      Official Form 106H                                                                  Schedule H: Your Codebtors                                  Page 1 of 1
      Software Copyright (C) 2019 ciNcroup - www.cincompass.com
Filed 08/28/19                                                             Case 19-13690                                                                                Doc 1




       Debtor 1                      PATRICIE LOPEZ

       Debtor 2
       (Spouse, if filing)


       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA, FRESNO
                                                 DIVISION

       Case number                                                                                                   Check if this is:
       (If known)
                                                                                                                     o   An amended filing
                                                                                                                     o   A supplement showing postpetition chapter 13
                                                                                                                         income as of the following date:
       Official Form 1061                                                                                                MM/DD/YYYY
       Schedule I: Your Income                                                                                                                                  12/15
      Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
      supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
      spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
      attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

      Ifli.                  Describe Employment

       1.     Fill in your employment
              information.                                                   Dobtor 1                                       Debtor 2 or nonJWng spoose

              If you have more than one job,                                 • Employed                                     0 Employed
              attach a separate page with          Employment status
              information about additional                                   0 Not employed                                 o Not employed
              employers.
                                                   Occupation                REGISTRAR
              Include part-time, seasonal, or
              self-employed work.                  Employer's name           UEI COLLEGE

              Occupation may include student or Employer's address
              homemaker, if it applies.                                      3602 N Blackstone Ave # 268
                                                                             Fresno, CA 93726-5398

                                                   How long employed there?             4 years

      1fl11i............... Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
      unless you are separated.

      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
      space, attach a separate sheet to this form.

                                                                                                                   For Debtür 1          For Debtor 2 or
                                                                                                                                         acm-filing spouse

              List monthly gross wages, salary, and commissions (before all payroll
              deductions). If not paid monthly, calculate what the monthly wage would be.            2.        $         3,857.42        $             N/A

              Estimate and list monthly overtime pay.                                                         +$           104.54        +$            N/A

              Calculate gross Income. Add line 2 + line 3.                                                1    $      3,961.9                 $      N/A




      Official Form 1061                                                          Schedule I: Your Income                                                     page 1
Filed 08/28/19                                                           Case 19-13690                                                                                    Doc 1



      Debtor 1    LOPEZ, PATRICIE                                                                         Case number   (if known)




                                                                                                              For Debtor 1             For Debtor 2 or
                                                                                                                                       non filing spous
            Copy line 4 here                                                                        4.        $       3,961.96         $             N/A
      5.    List all payroll deductions:
            5a.   Tax, Medicare, and Social Security deductions                                     5a.  $              595.92         $             N/A
            5b.   Mandatory contributions for retirement plans                                      Sb.  $                   0.00      $             N/A
            5c.   Voluntary contributions for retirement plans                                      5c.  $              118.36         $             N/A
            Sd.   Required repayments of retirement fund loans                                      5d.  $               27.24         $             N/A
            5e.   Insurance                                                                         5e.  $                   0.00      $             N/A
            5f.   Domestic support obligations                                                           $                   0.00      $             N/A
                  Union dues                                                                        5g.  $                   0.00      $             N/A
            5h.   Other deductions. Specify:      FSA MEDICAL                                       5h.+ $               82.66        +$             N/A
      6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.               .          6.    $             824.18         $             N/A
      7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                           $           3,137.78         $             N/A
            List all other income regularly received:
            8a.    Net income from rental property and from operating a business,
                   profession, or farm
                   Attach a statement for each property and business showing gross
                   receipts, ordinary and necessary business expenses, and the total
                   monthly net income.                                                              8a.       $              0.00      $             N/A
            8b.   Interest and dividends                                                                      $              0.00      $             N/A
                  Family support payments that you, a non-filing spouse, or a dependent
                  regularly receive
                  Include alimony, spousal support, child support, maintenance, divorce
                  settlement, and property settlement.                                              8c.       $              0.00      $             N/A
            8d.   Unemployment compensation                 ,                                       8d.       $              0.00      $             N/A
            8e.   Social Security                                                                   8e.       $              0.00      $             N/A
                  Other government assistance that you regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify:                                                                          8f.  $                   0.00   $                N/A
                  Pension or retirement income                                                      8g.  $                   0.00   $                N/A
                  Other monthly income. Specify:                                                    8h.+ $                   0.00 + $                N/A

            Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                9.    $                  0.00      $                  N/Al

            Calculate monthly income. Add line 7 + line 9.                                        10. $           3,137.78    +   $          N/A = $         3,137.78
            Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
            State all other regular contributions to the expenses that you list in Schedule J.
            Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
            other friends or relatives.
            Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
            Specify:                                                                                                                       11.       $             0.00

            Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
            Write that amount on theSummary of Schedules and Statistical Summa,y of Certain Liabilities and Related Data, if it applies 12. $                3,137.78

                                                                                                                                                   Combined
                                                                                                                                                   monthly income
            Do you expect an increase or decrease within the year after you file this form?
            •      No.
            o         Yes. Explain:




      Official Form   1061                                                      Schedule I: Your Income                                                          page 2
Filed 08/28/19                                                                 Case 19-13690                                                                                 Doc 1




       Debtor 1               PATRICIE LOPEZ                                                                         Check if this is:
                                                                                                                     o      An amended filing
       Debtor 2
       (Spouse, if filing)
                                                                                                                     o      A supplement showing postpetition chapter 13
                                                                                                                            expenses as of the following date:

        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA,                                               MM / DD / YYYY
                                                FRESNO DIVISION

       Case number
       (If known)



        Official Form 1 06J
        Schedule J: Your Expenses                                                                                                                                   12/15
        Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
        information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
        (if known). Answer every question.

       ITh       Describe Your Household
          Is this a joint case?

              • No. Go to line 2.
             o Yes. Does Debtor 2 live in a separate household?
                        DNo
                        o Yes. Debtor 2 must file Official Form 1 06J-2 Expenses for Separate Householdof Debtor 2.
             Do you have dependents?          0 No
             Do not list Debtor 1 and                     Fill out this information for   Dependent's relationship to            Dependent's       Does dependent
                                              • Yes
             Debtor 2.                                '   each dependent ..............   Debtor I or Debtor 2   - --            age               live with you?

             Do not state the                                                                                                                      0 No
             dependents names.                                                            Daughter                               14                U Yes
                                                                                                                                                      No
                                                                                                                                                   DYes
                                                                                                                                                   ONo
                                                                                                                                                   o Yes
                                                                                                                                                   DNo
                                                                                                                                                   DYes
             Do your expenses include
                                                     • No                                                        -
             expenses of people other than
             yourself and your dependents?           o Yes
                    stimate Your Ongoing Monthly Expenses
        Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ma Chapter 13 case to report
        expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
        applicable date.

        Include expenses paid for with non-cash government assistance if you know the
        value of such assistance and have included it on Schedule!: Your Income
        (Official Form 1061.)                                                                                                         Your expenses     --


        4. The rental or home ownership expenses for your residence. Include first mortgage
            payments and any rent for the ground or lot.                                                             4. $                              995.00

              If not included in line 4:

                      Real estate taxes                                                                                   $                                  0.00
                      Property, homeowner's, or renter's insurance                                                        $                                15.00
                      Home maintenance, repair, and upkeep expenses                                                       $                                  0.00
                      Homeowner's association or condominium dues                                                         $                                  0.00
        5. Additional mortgage payments for your residence, such as home equity loans                                5.   $                                  0.00




       Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1
Filed 08/28/19                                                                Case 19-13690                                                                                       Doc 1



       Debtor 1        LOPEZ, PATRICIE                                                                          Case number (if known)

       6.     Utilities:
              6a.     Electricity, heat, natural gas                                                                  6a.       $                           200.00
              6b.      Water, sewer, garbage collection                                                                         $                             0.00
                       Telephone, cell phone, Internet, satellite, and cable services                                 6c.       $                           360.00
              6d.      Other. Specify:                                                                              6d.         $                              0.00
       7.     Food and housekeeping supplies                                                                           7.       $                           500.00
       8.     Childcare and children's education costs                                                                          $                              0.00
              Clothing, laundry, and dry cleaning                                                                      9.       $                             55.00
        10.   Personal care products and services                                                                     10.       $                             0.00
        11.   Medical and dental expenses                                                                             11.       $                           100.00
        12.   Transportation. Include gas, maintenance, bus or train fare.
              Do not include car payments.                                                                            12.       $                           160.00
        13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.       $                              0.00
        14.   Charitable contributions and religious donations                                                        14.       $                              0.00
        15.   Insurance.
              Do not include insurance deducted from your pay or included in lines 4 or 20.
              15a. Life insurance                                                                                    15a.       $                              0.00
              15b.     Health insurance                                                                                         $                              0.00
                       Vehicle insurance                                                                             15c.       $                           200.00
              15d.     Other insurance. Specify:                                                                    15d.        $                              0.00
        16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
              Specify:     IRS                                                                                        16.       $                           100.00
        17.   Installment or lease payments:
              1 7a. Car payments for Vehicle 1                                                                                  $                           397.00
              I 7b.    Car payments for Vehicle 2                                                                               $                              0.00
              17c.     Other. Specify:                                                                              17c.        $                              0.00
              17d. Other. Specify:                                                                   17d.                       $                              0.00
        18.   Your payments of alimony, maintenance, and support that you did not report as
              deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).           18. $                                                   0.00
        19.   Other payments you make to support others who do not live with you.                          $                                                   0.00
              Specify:                                                                              19.
        20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.
              20a. Mortgages on other property                                                        20a. $                                                   0.00
              20b.     Real estate taxes                                                                                        $                              0.00
                       Property, homeowner's, or renter's insurance                                                  20c.       $                              0.00
              20d.     Maintenance, repair, and upkeep expenses                                                      20d.       $                              0.00
              20e.  Homeowner's association or condominium dues                                                      20e.       $                              0.00
        21.   Other:Specify:                                                                                        21. +$                                     0.00
        22.   Calculate your monthly expenses
                  Add lines 4 through 21.                                                                                            $                 3,082.00
                      Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                               $
                      Add line 22a and 22b. The result is your monthly expenses.                                                     $                 3,082.00
        23.   Calculate your monthly net income.
              23a. Copy line 12(your combined monthly income) from Schedule I.                                       23a.       $                         3,137.78
              23b. Copy your monthly expenses from line 22c above.                                                              -$                        3,082.00

                       Subtract your monthly expenses from your monthly income.
                       The result is your monthly net income.                                                        23c.
                                                                                                                            I                                 55.78

        24. Do you expect an increase or decrease in your expenses within the year after you file this form?
             For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
             modification to the terms of your mortgage?
              • No.
              0 Yes.              I Explain here:




       Official Form 106J                                                   Schedule J: Your Expenses                                                                    page 2
Filed 08/28/19                                                                    Case 19-13690                                                                                         Doc 1




     Debtor 1           PATRICIE LOPEZ
                         First Nurse             Middle Nurse                 Lest Nurse

     Debtor 2
     (Spouse, if filing) First Nurse             Middle Nurse                 Lest Nurse


     United States Bankruptcy Court for the: Eastern District of California

     Case number
     (If known)

                                                                                                                                                                U Check if this is an
                                                                                                                                                                    amended filing


       Official Form 106Dec
       Declaration About an Individual Debtor's Schedules                                                                                                                    12/15

       If two married people are filing together, both are equally responsible for supplying correct information.

       You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
       obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
       years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                          Sign Below



             Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                JNo
                  Yes. Name of person_RUTH BELLAH                                                         . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                              Signature (Official Form 119).




             Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
             that they are true and correct.




          XL,     &
               SLjn' !tfee5r 1                                                    Signature   of   Debtor 2


               Date   08/26/2019                                                  Date                ______
                      MM/ Do / YYYY                                                        MM/DD/ 'i'YYY




       Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Filed 08/28/19                                                                       Case 19-13690                                                                     Doc 1




      Debtor 1              PATRICIE LOPEZ
                            First Nurse                   Middle Nurse              Last Name

      Debtor 2
      (Spouse, if filing)   First Name                    Middle Name               Last Nurse


      United States Bankruptcy Court for the: Eastern District of California



      Case number                                                                   Chapter      7
       (If known)




     Official Form 119
     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                         12/15

     Bankruptcy petition preparers as defined in II U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
     case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
     does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
     imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




                         Notice to Debtor



      Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
      filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


              Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

             IF       whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

             • whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

             fit      whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

             nit whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

             nit what tax consequences may arise because a case is filed under the Bankruptcy Code;

             Sit      whether any tax claims may be discharged;

             nit whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

             flit     how to characterize the nature of your interests in property or your debts; or

             Ill      what procedures and rights apply in a bankruptcy case.




                The bankruptcy petition preparer               RUTH BELLAH                                                                has notified me of
                                                               Name
                any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                                    Date °812612019
                                                          recetpt of this flOttCe                                        MM/DD /YYYY




                                                                                                                    Date
                    Signature of Debtor 2 acknowledging receipt of this notice                                             MM/DD IYYrt'




     Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                           page 1
Filed 08/28/19                                                                         Case 19-13690                                                                                       Doc 1



     Debtor 1        PATRICIE LOPEZ                                                                                    Case number
                       First Noree            Middle Name        Lost Name




     •TW Declaration and Signature of the Bankruptcy Petition Preparer



      Under penalty of perjury, I declare that:

      12 I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

      In I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
          Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

      e if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
          preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
          accepting any fee from the debtor.


           RUTH BELLAH
           Printed name                                       Title, if any                        Firm name, if it applies

           205 W. BULLARD AVENUE SUITE 8
           Number                    Street

           CLOVIS                                           CA          93612                      559-298-3201
           City                                             - State           ZIP Code             Contact phone


          I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
          (Check al/that apply.)

           0 Voluntary Petition (Form 101)                                        Schedule I (Form 1061)                             J    Chapter 11 Statement of Your Current Monthly
                                                                                                                                          Income (Form 122B)
           0 Statement About Your Social Security Numbers                         Schedule J (Form 106J)
                  (Form 121)                                                                                                         Ll   Chapter 13 Statement of Your Current Monthly
                                                                                  Declaration About an Individual Debtor's                Income and Calculation of Commitment Period
           0 Summary of Your Assets and Liabilities and                           Schedules (Form 106Dec)                                 (Form 122C-1)
                  Certain Statistical Information (Form 106Sum)
           0 Schedule A/B (Form 106NB)
                                                                                  Statement of Financial Affairs (Form 107)          U    Chapter 13 Calculation of Your Disposable
                                                                                                                                          Income (Form 122C-2)
                                                                                  Statement of Intention for Individuals Filing
                  Schedule C (Form 106C)                                          Under Chapter 7 (Form 108)                         U    Application to Pay Filing Fee in Installments
           63 Schedule D (Form 106D)                                              Chapter 7 Statement of Your Current                     (Form 103A)

                  Schedule ElF (Form 106E/F)
                                                                                  Monthly Income (Form 122A-1)                       0    Application to Have Chapter 7 Filing Fee
                                                                              D   Statement of Exemption from Presumption                 Waived (Form 10313)
           0 Schedule G (Form 106G)                                               of Abuse Under § 707(b)(2)                         0    A list of names and addresses of all creditors
           0 Schedule H (Form 106H)                                               (Form 122A-lSupp)                                       (creditor or mailing matrix)
                                                                              J   Chapter 7 Means Test Calculation                   U    Other
                                                                                  (Form 122A-2)


           Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
          to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                  ,4_1L                                                                          .. -      .           48                 Date°8"2612019
           Signa1re of bankruptcy petition preparer or officer, principal, responsible                Social Security number of person who signed                MM / 00 / WW
           person, or partner


           RUTH BELLAH
           Printed name


                                                                                                                                                          Date
           Signature of bankruptcy petition preparer or officer, principal, responsible               Social Security number of person who signed                MM / 00/ VYVY
           person, or partner



           Printed name




     Official Form 119                                             Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                             page 2
Filed 08/28/19                                                                  Case 19-13690                                                                                            Doc 1




      Debtor 1                  PATRICIE LOPEZ
                                First Name                       Middle Name                  Last Name

      Debtor 2
      (Spouse if, filing)       First Name                       Middle Name                  Last Name


      United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (if known)
                                                                                                                                                O       Check if this is an
                                                                                                                                                        amended filing



      Official Form 107
      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                    4/19
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.

      IflTh           Give Details About Your Marital Status and Where You Lived Before

            What is your current marital status?

            o       Married
            o       Not married

            During the last 3 years, have you lived anywhere other than where you live now?

            • No
            o       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

              Debtor I Prior Address:                                Dates Debtor 1 lived        Debtor 2 Prior Address:                                    Dates Debtor 2
                                                                     there                                                                                  lived there

           Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

            • No
            o       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

      UTh1'           Explain the Sources of Your Income


            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                    No
             • Yes. Fill in the details.

                                                       Debto.r I                                                        Debtàrl2.      .        :....
                                                       Sources of income                 Gross income                   Sources of income                   Gross income
                                                       Check all that apply.             (before deductions and         Check all that apply.               (before deductions
                                                                                         exclusions)                                                        and exclusions)

       From January 1 of current year until                                                          $27,566.00         0 Wages, commissions,
                                                       • Wages, commissions,
       the date you filed for bankruptcy:                                                                               bonuses, tips
                                                       bonuses, tips

                                                       o Operating a business                                           0   Operating a business


       For last calendar year:                                                                       $37,691.00         0 Wages, commissions,
                                                       • Wages, commissions,
       (January Ito December 31, 2018)                                                                                  bonuses, tips
                                                       bonuses, tips

                                                       o Operating a business                                           0   Operating a business

      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page   1

      Software Copyright (c) 2019 CiNGroup -www.cincompass.com
Filed 08/28/19                                                                       Case 19-13690                                                                             Doc 1

       Debtor 1       LOPEZ, PATRICIE                                                                             Case number(ifktown)



                                                         Pebto1                                                           DebtQr2
                                                         Sources of income                 Gross income                   Sources of income            Gross income
                                                         Check all that apply.             (before deductions and         Check all that apply.        (before deductions
                                                                                           exclusions)                                                 and exclusions)

       For the calendar year before that:                U Wages, commissions,                         $26,938.00         0 Wages, commissions,
       (January ito December 31, 2017)
                                                         bonuses, tips                                                    bonuses, tips

                                                         0   Operating a business                                         0   Operating a business



            Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
            other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
            you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            • No
            o     Yes. Fill in the details.

                                                         :flór1.                 :                                        Cebtor12
                                                         Sources of income                 Gross income from              Sources of income            Gross income
                                                         Describe below,                   each source                    Describe below.              (before deductions
                                                                                           (before deductions and                                      and exclusions)
                                                                                           exclusions)

      iflI'           List Certain Payments You Made Before You Filed for Bankruptcy

            Are either Debtor l's or Debtor 2's debts primarily consumer debts?
            0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as 'incurred by an
                       individual primarily for a personal, family, or household purpose."

                            During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825' or more?
                            o    No.     Go to line 7.
                            o    Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                         creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                         payments to an attorney for this bankruptcy case.
                            * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                             • No.       Go to line 7.
                             o   Yes     List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                         payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                         this bankruptcy case.


             Creditor's Name and Address                             Dates of payment               Total amount          Amount you Was this payment for
                                                                                                            paid            still owe

            Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
            Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
            which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
            business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

            • No
            o     Yes. List all payments to an insider.
             Insider's Name and Address                              Dates of payment               Total amount          Amount you        Reason for this payment
                                                                                                              paid             still owe

            Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an




      Official Form   107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
      Software Copyright (C) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                   Case 19-13690                                                                                 Doc 1

      Debtor 1      LOPEZ, PATRICIE                                                                              Case number(if known)



            insider?
            Include payments on debts guaranteed or cosigned by an insider.

            • No
            o    Yes. List all payments to an insider
             Insider's Name and Address                             Dates of payment              Total amount           Amount you       Reason for this payment
                                                                                                          paid             still owe      Include creditor's name

      Ifl          Identify Legal Actions, Repossessions, and Foreclosures

      9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
          and contract disputes.

                  No
            • Yes. Fill in the details
             Case title                                             Nature of the case            Court or agency                         Status of the case
             Case number
             COLLECTO, INC. vs PATRICIE                             JUDGMENT                      FRESNO SUPERIOR                         0   Pending
             LOPEZ                                                                                COURT                                   0   On appeal
             18CECL03447                                                                          11300 St                                0   Concluded
                                                                                                  Fresno, CA 93724-2201


            Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
            Check all that apply and fill in the details below.

            • No.Gotolinell.
            o     Yes. Fill in the information below.
             Creditor Name and Address                              'Describe the Property                                         Date                        Value of the
                                                                                                                                                                  property
                                                                    Explain what happened

            Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
            accounts or refuse to make a payment because you owed a debt?
                  No
            o     Yes. Fill in the details.
             Creditor Name and Address                              Describe the action the creditor took                          Date action was                 Amount
                                                                                                                                   taken

            Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
            court-appointed receiver, a custodian, or another official?

            • No
            o     Yes

      O RM List Certain Gifts and Contributions

            Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            •No
            o     Yes. Fill in the details for each gift.
             Gifts with a total value of more than $600 per               Describe the gifts                                       Dates you gave                    Value
             person                                                                                                                the gifts

             Person to Whom You Gave the Gift and
             Address:




      Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
      Software Copyright (C) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                    Case 19-13690                                                                              Doc 1

      Debtor 1      LOPEZ, PATRICIE                                                                             Case numbeNif known>



             Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
                  No
             o    Yes. Fill in the details for each gift or contribution.
             Gifts or contributions to charities that total                 Describe what you contributed                         Dates you                        Value
             more than $600                                                                                                       contributed
             Charity's Name
             Address (Number, Street, City. State and ZIP Code)

      I1il         List Certain Losses

             Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
             or gambling?

             • No
             o    Yes. Fill in the details.
              Describe the property you lost and                 DescrIbe any insurance coverage for the loss                     Date of your       Value of property
              how the loss occurred                                                                                               loss                            lost
                                                                 Include the amount that insurance has paid. List pending
                                                                 insurance claims on line 33 ofSchedu/e A/B: Property.

      IFTh         List Certain Payments or Transfers

             Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
             consulted about seeking bankruptcy or preparing a bankruptcy petition?
             Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

             DN0
             • Yes. Fill in the details
              Person Who Was Paid                                           DescrIption and value of any property                 Date payment or            Amount of
              Address                                               :
                                                                            transferred                                           transfer was                payment
              Email or website address                                                                                            made
              Person Who Made the Payment, If Not You
              EXTENDED SERVICES                                                                                                   07/23/2019                   $125.00
              205 W Bullard Ave Ste 8
              Clovis, CA 93612-0856


             Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
             promised to help you deal with your creditors or to make payments to your creditors?
             Do not include any payment or transfer that you listed on line 16.

             • No
             o    Yes. Fill in the details.
              Person Who Was Paid                                           Description and value of any property                 Date payment or            Amount of
              Address                                                       transferred                                           transfer was                payment
                                                                                                                                  made

             Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
             transferred in the ordinary course of your business or financial affairs?
             Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
             gifts and transfers that you have already listed on this statement.
             • No
             o    Yes. Fill in the details.
              Person Who Received Transfer                                  Description and value of                Describe any property or        Date transfer was
              Address                                                       property transferred                     payments received or debts     made
                                                                                                                    •paid in exchange
              Person's relationship to you

             Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a




      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
      Software Copyright (c) 2019 CiNGroup -www.cincompass.com
Filed 08/28/19                                                                   Case 19-13690                                                                             Doc 1

      Debtor 1      LOPEZ, PATRICIE                                                                             Case number(if known)



           beneficiary? (These are often called asset-protection devices.)
            • No
           o     Yes. Fill in the details.
             Name of trust                                               Description and value of the property transferred                      Date Transfer was
                                                                                                                                                made

      I1L           List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

           Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
           sold, moved, or transferred?
           Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
           houses, pension funds, cooperatives, associations, and other financial institutions.
            • No
            o    Yes. Fill in the details.
            Name of Financial Institution and                      Last 4 digits of               Type of account or         Date account was   Last balance before
            Address (Number, Street, City, State and ZIP           account number                 Instrument                 closed, sold,       closing or transfer
            Code)                                                                                                            moved, or
                                                                                                                             transferred

           Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
           cash, or other valuables?

            • No
            o    Yes. Fill in the details.
            Name of Financial Institution                                Who else had access to it?             Describe the contents              Do you still
            Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                      have it?
                                                                         andZIP Code)

           Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            • No
            o    Yes. Fill in the details.
             Name of Storage Facility                                    Who else has or had access             Describe the contents              Do you still
             Address (Number, Street, CIty, State and ZIP Code)          to it?                                                                    have it?
                                                                         Address (Number, Street, City, State
                                                                         and ZIP Code)

      1fl7t         Identify Property You Hold or Control for Someone Else

           Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
           someone.

            •No
            o    Yes. Fill in the details.
             Owners Name           I   I                                 Where Is the.property?                 Describe the property                         Value
             Address (Number, Street, City, State and ZIP Code)          (Number, street, City, State and ZIP
                                                                         Code)

      IflThI' Give Details About Environmental Information

      For the purpose of Part 10, the following definitions apply:

      • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
          toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
          controlling the cleanup of these substances, wastes, or material.
      • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
         own, operate, or utilize it, including disposal sites.
      • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
          material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5

      Software Copyright (c) 2019 CiNGroup -www.cincompass.com
Filed 08/28/19                                                                   Case 19-13690                                                                                  Doc 1

      Debtor 1       LOPEZ, PATRICIE                                                                                 Case number(if known)




           Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            • No
            o      Yes. Fill in the details.
              Name of site                                                Governmental unit                             Environmental law, if you          Date of notice
              Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and      know it
                                                                         ZIP Code)

           Have you notified any governmental unit of any release of hazardous material?

            • No
            o      Yes. Fill in the details.
              Name of site                                                Governmental unit                             Environmental law, if you          Date of notice
              Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and      know it
                                                                          ZIP Code)

           Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                   No
            o      Yes. Fill in the details.
              Case Title                                                  Court or agency                            Nature of the case                    Status of the
              Case Number                                                 Name                                                                             case
                                                                          Address (Number, Street, City, State
                                                                          and ZIP Code)

      I1ThI Give Details About Your Business or Connections to Any Business

           Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                   0    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                   o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                   o A partner in a partnership
                   o An officer, director, or managing executive of a corporation
                   o An owner of at least 5% of the voting or equity securities of a corporation
            • No. None of the above applies. Go to Part 12.

            o      Yes. Check all that apply above and fill in the details below for each business.
              Business Name                                         Describe the nature of the business                   Employer Identification number
              Address                                                                                                     Do not include Social Security number or ITIN.
              (Number, Street. City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                          Dates business existed

           Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

            • No
            o      Yes. Fill in the details below.
              Name                                                  Date Issued
              Address
              (Number, Street, City; State and ZIP Code)

      lThP Sign Below

      I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the answers are
      true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy 065-bq can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 . . .     152, 341, 1519, and 3571.


       P              PEZ                                                     Signature of Debtor 2
       Si nature of Debtor I

       Date      August 26, 2019                                              Date

      Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

      Software Copyright (C) 2019 CiNGroup -www.cincompass.com
Filed 08/28/19                                                                 Case 19-13690                                                              Doc 1

       Debtor 1     LOPEZ, PATRICIE                                                                            Case number(,f known)



      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy ( Official Form 107)?
      •No
      DYes

      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?


      It Yes. Name of Person               . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
                                    \




      Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                   page 7
      Software Copynghi (0)2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                    Case 19-13690                                                                      Doc 1




      Debtor 1           PATRICIE LOPEZ
                          First Nurse                   Middle Nanse             Last WOrse

      Debtor 2
      (Spouse, if filing) First Name                    Mmddie Nanme             Last Name


      United States Bankruptcy Court for the: Eastern District of California



      Case number                                                                Chapter
       (If known)




     Official Form 119
     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                       12/15


     Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
     case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
     does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
     imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




                        Notice to Debtor



      Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
      filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


             Bankruptcy petition preparers are not attorneys and may not practice law or give YOU legal advice, including the following:


                    whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

            IN      whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

            ta whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

            ta      whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

            IN      what tax consequences may arise because a case is filed under the Bankruptcy Code;

            fit     whether any tax claims may be discharged;

            ta      whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

            ta how to characterize the nature of your interests in property or your debts; or

            fit     what procedures and rights apply in a bankruptcy case.




              The bankruptcy petition preparer               RUTH BELLAH                                                                has notified me of
                                                             Name

              any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                                   Date   08/26/20"9
                  Sig                                   receipt of this notice                                            MM/DD /YYYY




                                                                                                                   Date
                  Signature of Debtor 2 acknowledging receipt of this notice                                              MM/DD /YYYY




     Official Form 119                                     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                           page 1
Filed 08/28/19                                                                         Case 19-13690                                                                                        Doc 1



     Debtor 1       PATRICIE LOPEZ                                                                                     Case number   (if
                      First Narso            Middie Name        Last Name



     •flTh           Declaration and Signature of the Bankruptcy Petition Preparer



      Under penalty of perjury, I declare that:

          I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

      10 I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
         Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

      51 if rules or guidelines are established according to ii U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
          preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
          accepting any fee from the debtor.


           RUTH BELLAH
          Printed name                                       Title, if any                         Firm name, if it applies

          205 W. BULLARD AVENUE SUITE 8
          Number                    Street

           CLOVIS                                          CA          93612                       559-298-3201
          City                                             - State            ZIP Code             Contact phone


          I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
          (Check all that apply.)

          10 Voluntary Petition (Form 101)                                        Schedule I (Form 1061)                             LI    Chapter 11 Statement of Your Current Monthly
                                                                                                                                           Income (Form 122B)
          0 Statement About Your Social Security Numbers                     Ef   Schedule J (Form 106J)
                 (Form 121)                                                                                                          LI    Chapter 13 Statement of Your Current Monthly
                                                                             61   Declaration About an Individual Debtor's                 Income and Calculation of Commitment Period
           10 Summary of Your Assets and Liabilities and                          Schedules (Form 106Dec)                                  (Form 122C-1)
                 Certain Statistical Information (Form 106Sum)
           0     Schedule A/B (Form 106NB)
                                                                                  Statement of Financial Affairs (Form 107)          LI    Chapter 13 Calculation of Your Disposable
                                                                                  Statement of Intention for Individuals Filing            Income (Form 122C-2)
                 Schedule C (Form 106C)                                           Under Chapter 7 (Form 108)                         LI    Application to Pay Filing Fee in Installments
           63    Schedule D (Form 106D)                                      0    Chapter 7 Statement of Your Current                      (Form 103A)

           63    Schedule ElF (Form 106EIF)
                                                                                  Monthly Income (Form 122A-1)                       0     Application to Have Chapter 7 Filing Fee
                                                                             LI   Statement of Exemption from Presumption                  Waived (Form 103B)
           0     Schedule G (Form 106G)
                                                                                  of Abuse Under § 707(b)(2)                         0     A list of names and addresses of all creditors
           0     Schedule H (Form 106H)                                           (Form 122A-lSupp)                                        (creditor or mailing matrix)
                                                                             LI   Chapter 7 Means Test Calculation                   LI    Other
                                                                                  (Form 122A-2)


          Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
          to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                        55842                     3848                     Date°812612019
          Signature of bankruptcy petition preparer or officer, principal, responsible                Social Security number of person who signed                 MMI OD / VYVY
          person, or partner


           RUTHBELLAH
           Printed name


                                                                                                                                                           Date
          Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed                                MM / DD / YYYY
          person, or partner



                    name




     Official Form 119                                            Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                page 2
Filed 08/28/19                                                                  Case 19-13690                                                                                  Doc 1




      Debtor 1                 PATRICIE LOPEZ
                               First Name                         Middle Name                Last Name

      Debtor 2
      (Spouse if. filing)      First Name                         Middle Name                Last Name


      United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

      Case number
      (if known)
                                                                                                                                            o   Check if this is an
                                                                                                                                                amended filing



      Official Form 108
      Statement of Intention for Individuals Filing Under Chapter 7                                                                                              12/15


      If you are an individual filing under chapter 7, you must fill out this form if:
      U creditors have claims secured by your property, or
      • you have leased personal property and the lease has not expired.
      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
               whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
               the form

      If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
               and date the form.

      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
               write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

      1. For any creditors that you listed in Part I of Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
        information below.
         ldpntif the ci clitcr and th proporty Hi it ciii Peril                 What do you Intend to do with the property that            Did you cHurn the property
                                                                                Secures a debt?                                            as exempt on Schedule C?



          Creditor's        CHASE AUTO                                          o Surrender the property.                                  U No
          name:                                                                 o Retain the property and redeem it.
                                                                                • Retain the property and enter into a Reaffirmation       0 Yes
          Description of      2014 CHEVY CRUZ                                      Agreement.
          property                                                              o Retain the property and [explain]:
          securing debt:



          Creditor's        WELLS FARG                                          • Surrender the property.                                  • No
          name:                                                                 o Retain the property and redeem it.
                                                                                o Retain the property and enter into a Reaffirmation       0 Yes
          Description of      2016 HONDA ACCORD                                    Agreement.
          property                                                              o Retain the property and [explain]:
          securing debt:


      ITW       List Your Unexpired Personal Property Leases
      For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
      the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
      may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                                Will the lease be issumed

       Lessor's name:

      Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                             page 1

      Software Copyright (C) 2019 CINGroup . www.cincompass.com
Filed 08/28/19                                                                Case 19-13690                                                                 Doc 1



       Debtor 1      LOPEZ, PATRICIE                                                                      Case number(if known)


                                                                                                                                  DNo
       Description of leased
       ProperLy:
                                                                                                                                  0   Yes

       Lessor's name:                                                                                                             0   No
       Description of leased
       Property:
                                                                                                                                  0   Yes

       Lessor's name:                                                                                                             0   No
       Description of leased
       Property:
                                                                                                                                  0   Yes

       Lessor's name:                                                                                                             0   No
       Description of leased
       Property:
                                                                                                                                  0   Yes

       Lessor's name:                                                                                                             0   No
       Description of leased
       Property:                                                                                                                  0   Yes

       Lessor's name:                                                                                                             0   No
       Description of leased
       Property:
                                                                                                                                  0   Yes

       Lessofs name:                                                                                                              0   No
       Description of leased
       Property:
                                                                                                                                  0   Yes

      i:ii;ui       Sign Below


      prope                   ~
      Under penalty of perury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
                a •s sub t to an unexpired lease.

       x                                                                                 x
             P                      Z                                                        Signature of Debtor 2
             SiginatureofDebtorl


             Date        August 26, 2019                                                 Date




      Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                          page 2

      Software Copyright (C) 2019 CiNGroup - www.cincompass.com
Filed 08/28/19                                                                  Case 19-13690                                                                                     Doc 1




       Debtor 1             PATRICIE LOPEZ
       Debtor 2
      (Spouse, if filing)
                                                                                                               U 1. There is no presumption of abuse

                                                       Eastern District of California, Fresno                       The calculation to determine if a presumption of abuse
       United States Bankruptcy Court for the:         Division                                                     applies will be made underChapter 7 Means Test
                                                                                                                     Calculation (Official Form 122A-2).
      Case number                                                                                                   The Means Test does not apply now because of qualified
      (if known)
                                                                                                                     military service but it could apply later.

                                                                                                               0 Check if this is an amended filing
      Official Form 122A - I
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                 12/15
      Be as comptete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
      a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
      number (if known), If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
      military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b) (2) (Official Form 122A-lSupp) with this form.

                        Calculate Your Current Monthly Income

             What is your marital and filing status? Check one only.
              • Not married. Fill out Column A, lines 2-11.
              o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-1 1.
              o Married and your spouse is NOT filing with you. You and your spouse are:
               o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
               o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                       penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                       apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
         Fill In the average monthly income.that you received fromall sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
         101(10A). For example, if you are filing on September 15, the6-month period Would be March 1 through August 31. If the amount of your monthly income varied during the
         6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
         own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                Column A              Column B
                                                                                                                Debtor I              Debtor 2 or
                                                                                                                                      non-filing spouse
             Your aross waaes. salary, tins. honuse nvertima             and nmmiceInne         (hpfnre. all
             payrolideductions).                    ,        '                                                  $       3,701.14      $
             Alimony and maintenance payments. Do not include payments from a spouse if
             Column B is filled in.                                                                             $            0.00     $
             All amounts from any source which are regularly paid for household expenses
             of you or your dependents, including child support. Include regular contributions
             from an unmarried partner, members of your household, your dependents, parents, and
             roommates. Include regular contributions from a spouse only if Column B is not filled in.
             Do not include payments you listed on line 3                                              $                     0.00     $
             Net income from operating a business, profession, or farm
                                                                                       Debtor I
             Gross receipts (before all deductions)                          $      0.00
              Ordinary and necessary operating expenses                      -$     0.00
              Net monthly income from a business, profession, or farm $             0.00    Copy here -> $                   0.00     $
              Net income from rental and other real property
                                                                                       Debtor I
              Gross receipts (before all deductions)                         $      0.00
              Ordinary and necessary operating expenses                      -$     0.00
              Net monthly income from rental or other real property         $       0.00    Copy here -> $                   0.00     $
              Interest, dividends, and royalties                                                                $            0.00     $




      Official Form 1 22A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                    page I
      Software Copyright (C) 2019 CINGroup - www.cincompass.com
Filed 08/28/19                                                                    Case 19-13690                                                                                     Doc 1


      Oebtor 1       LOPEZ, PATRICIE                                                                             Case number (if known)




                                                                                                             Column A                     Column B
                                                                                                             Debtor 1                     Debtor 2 or
                                                                                                                                          non filing spouse
            Unemployment compensation                                                                        $                  0.00      $
            Do not enter the amount if you contend that the amount received was a benefit under the
            Social Security Act. Instead, list it here:
                 For you                                                   $                     0.00
                 For your spouse                                           $
            Pension or retirement income. Do not include any amount received that was a benefit
            under the Social Security Act.                                                                   $                  0.00      $
            Income from all other sources not listed above. Specify the source and amount. Do
            not include any benefits received under the Social Security Act or payments received as
            a victim of a war crime, a crime against humanity, or international or domestic terrorism.
            If necessary, list other sources on a separate page and put the total below.
                                                                                                             $                  0.00      $
                                                                                                             $                  0.00      $
                         Total amounts from separate pages, if any.                                        +$                   0.00      $

        11. Calculate your total current monthly income. Add lines 2 through 10 for                I
                                                                                                           3,701.14            4                                   3,701 .14
            each column. Then add the total for Column A to the total for Column B.                    $                           $                        $

                                                                                                                                                            Total current monthly
                                                                                                                                                            income

                        Determine Whether the Means Test Applies to You


        12. Calculate your current monthly income for the year. Follow these steps:

                     Copy your total current monthly income from line 11                                               Copy line 11 here>               $          3,701.14

                     Multiply by 12 (the number of months in a year)                                                                                            x 12
                     The result is your annual income for this part of the form                                                                  121.   $         44,413.68

        13. Calculate the median family income that applies to you. Follow these steps:

            Fill in the state in which you live.                                     CA

            Fill in the number of people in your household.                          2
            Fill in the median family income for your state and size of household.                                                     13.              $         77,167.00
            To find a list of applicable median income amounts, go online using the link specified in the separate instructions for this
            form. This list may also be available at the bankruptcy clelt office.

        14. How do the lines compare?

             14a.       • Line 12b is less than or equal to line 13. On the top of page 1, check box There is no presumption of abuse.
                             Go to Part 3.
             1 4b.      0    Line 1 2b is more than line 13. On the top of page 1, check box 21,he presumption of abuse is determined by Form 122A-2.
                             Go to Part 3 and fill out Form 122A-2.
           It           Sign Below

                                                 under penalty of perjury that the information on this statement and in any attachments is true and correct.

                    x
                        PATRICIE LOPEZ
                        Signature of Debtor 1
                 Date   August 26, 2019
                        MM/DD /YYYY
                     If you checked line 14a, do NOT fill out or file Form 122A-2.

                     If you checked line 14b, fill out Form 122A-2 and file it with this form.




      Official Form 1 22A-1                                       Chapter 7 Statement of Your Current Monthly Income                                                       page 2
      Software Copyright (C) 2019 CiNGroup - www.cincompast.com
Filed 08/28/19                                                                     Case 19-13690                                                                             Doc 1
          132500 (Form 2500)        ( 2/IS)
                                                                                                                                                                       4-
                                                                                                                                                                       1



                                                United States Bankruptcy Court
                                              Ece-e-c\ District
          in                                              \_ce                                                                      Case No.
                                      D
                                                                                                                                    Chapter

                          DISCLOSURE OF COMPESATON.OFBANKRUPTCY PETITION PREPARER
                [Must bellied with the petition if a bankruptcy,pctitwn preparer prepares the petition. / I U.S. C. § / /
                                                                                                                          O(h)(2).J

                       Under 11 U.S.C. § 110(h), 1 declare under penalty of perjury that I am not an attorney or employee of an
                       attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
                       debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
                       the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
                       debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          For document preparation services I have agreed to accept ... ...........................  .




          Prior to the filing of this statement 1 have received .............................................                       . ______________


          Balance Due .................................................................................................. ........   $_________________


                       I have prepared or caused to be prepared the following documents (itemize):

          and provided the following services (itemize):

                       The     '    urce of the compensation paid to me was:
                                   eblit                             Other (specify)

                        The source of compensation to be paid to me is:
                                                               OthBi (speciy)

                        The foregoing is a complete státeient of aiyagreeflient or arrangement for payment to me for preparatiOn
                        of the petition filed by the debtors) in this bankruptcy case.

                        To my knowledge no other person has prepared for compensation a document for filing in connection with
                        this bankruptcy case except as listed below:

           NAME                                                                SOCIAL SECURiTY NUMBER



                                                                              ff~F5-y,'-                                                           I           Da'te
                         Signature                                        -     Social Security number of bankruptcy


                                                                                    S.                                                    fl\                               OC
           Printed name and title, it any, of                                   Address
           Bankruptcy Petition Preparer


               * If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
               responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C.                                       §       110).

                                                                                provisions of title Ii and the Federal Rules of
               A bankruptcy petition preparer's faiiure to cc! ply. wit ht!1c                                  150
               BanA; uptcy Procedu,£ may / csult in fnu c or impi tconnent of bot/i 1/ U S C. I/O 18 US C                                                         .
          (Check all that apply.)
Filed 08/28/19                                                           Case 19-13690                                                                                      Doc 1
                  Voluntary Petition (Form 101)                        Schedule I (Form 1061)                          iJ   Chapter 11 Statemeit of Your Current Monthly
                                                                                                                            income (Form 12213)
                  Statement About Your Social Security Numbers    @ Schedule J (Form 106J)
                  (Form 121)                                                                                                Chapter 13 Statement of Your Current Monthly
                                                                       Declaration About ar Individual Debtor   s            Inctome and Calculation of Commitment Period
                  Summary of Your Assets and Liabilities and           Schedules (Form 106Dec)                              (Form 122C-1)
                  Certain Statistical intormation (Form 106Sum)

                  Schedule NB (Form 106NB)
                                                                  (a   Statement of Financial Affairs (Form 107)       U    Chapter 13 Calculation of Your Disposable
                                                                                                                            Income (Form 122C-2)
                                                                       Statement of Intention for Individuals Filing
                  Schedule C (Form 106C)                               UnderChaplerl (Form.108)                        U    Application to Pay Filing Fee In instailments
                                                                                                                            (Form 103A)
                  Schedule 0 (Form 1060)                               Chapter 7 Statement of Your Current
                                                                       Monthly Income (Form 122A-1)                         Application to Have Chapter 7 FilIng Fee
                  Schedule E/F (Form 106EIF)
                                                                                                                            Waived (Form 1038)
                  Schedule C (FOJTfl 106G)
                                                                  Cl   $thterrent of Exemption from Presumption
                                                                       of Abuse Under § 707(b)(2)                           A list of names and addresses of all creditors
                                                                       (Form 122A-lSupp)
             Ca   Schedule H (Form 106H)                                                                                    (creditor or mailing matrix)
                                                                  U    Chapter 7 Means Test Calculation                Li   Other
                                                                       (Form 122A-2)
